                                        Case 3:19-cv-07270-WHA Document 257 Filed 06/03/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   JAMIE POSTPICHAL, et al.,
                                  11                 Plaintiffs,                            No. C 19–07270 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   CRICKET WIRELESS, LLC,                               ORDER TO APPEAR FOR
                                                                                            EVIDENTIARY HEARING
                                  14                 Defendant.

                                  15

                                  16

                                  17        Substantial questions have been raised as to the status of putative class representative

                                  18   Sarah Waters as an actual class member. Plaintiffs have represented that Waters purchased a

                                  19   Cricket phone and plan in Sacramento in 2013, but Cricket has been unable to locate her

                                  20   records. Waters has suggested that these records cannot be found because the plan was under

                                  21   her former wife’s name, but no records have been located for the former wife either. When

                                  22   questioned, Water’s former wife stated that, to her memory, the purchase was made from

                                  23   T-Mobile, that she had made the monthly payments (not Waters), and that Waters was not a

                                  24   Cricket customer between 2012 and 2014.

                                  25        The uncertain status of this putative class representative could stem from an improper

                                  26   plaintiff being offered, a lack of records as to her status due to Cricket’s recordkeeping

                                  27   practices, or Cricket conducting an insufficient search to locate these records. In this matter,

                                  28   Cricket already has claimed records did not exist then found them after being warned about
                                       Case 3:19-cv-07270-WHA Document 257 Filed 06/03/21 Page 2 of 2




                                   1   spoliation. But plaintiff’s counsel have also offered multiple plaintiffs who decided not to

                                   2   continue their involvement, including some who could not be shown to be customers during

                                   3   the relevant period. This confusion as to putative class representative Waters must be resolved

                                   4   before proceeding to the class certification stage.

                                   5         To resolve this confusion, the parties shall schedule an EVIDENTIARY HEARING with

                                   6   Magistrate Judge Tse prior to the class certification hearing on July 15 as his schedule permits.

                                   7   Plaintiff Waters must appear at the evidentiary hearing to testify as to her status as a class

                                   8   member and as to her willingness to take on the fiduciary role of class representative. This is

                                   9   particularly important in light of plaintiffs’ CLRA claim because Waters is the only California

                                  10   plaintiff offered.

                                  11         At the same hearing, Cricket must also offer relevant witnesses who can testify as to

                                  12   Cricket’s recordkeeping practices with regard to customer records and the method of
Northern District of California
 United States District Court




                                  13   attempting to locate customer records, including Waters’ records.

                                  14

                                  15         IT IS SO ORDERED.

                                  16

                                  17   Dated: June 3, 2021

                                  18
                                  19
                                                                                                WILLIAM ALSUP
                                  20                                                            UNITED STATES DISTRICT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
